 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   WILSON EARL LOVE,                                     Case No. 2:20-cv-02095-KJD-EJY
 8                                            Plaintiff,   ORDER ADOPTING AND AFFIRMING
                                                           MAGISTRATE JUDGE’S REPORT AND
 9           v.                                                  RECOMMENDATION
10   THE STATE OF NEVADA,
11                                          Defendant.
12          Before the Court for consideration is the Report and Recommendation (ECF #12)
13   containing the findings and recommendations of Magistrate Judge Elayna J. Youchah entered
14   April 15, 2021, recommending that Plaintiff’s action be dismissed with prejudice. Plaintiff did
15   not object. The Court has conducted a de novo review of the record in this case in accordance
16   with 28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
17   Recommendation containing the findings and recommendations of Magistrate Judge Youchah,
18   entered April 15, 2021, should be ADOPTED and AFFIRMED.
19          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
20   Recommendation (ECF #12) is ADOPTED and AFFIRMED and the action is dismissed with
21   prejudice.
22          IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend (ECF #11) is DENIED.
23          IT IS FINALLY ORDERED that the Clerk of the Court enter JUDGMENT for
24   Defendant and against Plaintiff.
25   Dated this 4th day of May, 2021.
26
27                                                _____________________________
                                                   Kent J. Dawson
28                                                 United States District Judge
